Case 20-00397-ELG          Doc 141    Filed 06/30/21 Entered 06/30/21 16:19:31           Desc Main
                                     Document      Page 1 of 2



 Maurice B. VerStandig, Esq.
 Bar No. MD18071
 The VerStandig Law Firm, LLC
 1452 W. Horizon Ridge Pkwy, #665
 Henderson, Nevada 89012
 Phone: (301) 444-4600
 Facsimile: (301) 444-4600
 mac@mbvesq.com
 Counsel for the Secured Creditors

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

 In re:                                        )              Case No. 20-397-ELG
                                               )
 ETS of Washington LLC                         )              (Chapter 7)
                                               )
                 Debtor.                       )
                                               )

                            PRAECIPE RE EMERGENCY MATTER

          The attached motion requires a ruling by the Court no later than Friday, July 2, 2021, as

 the motion concerns the requirement a meeting of creditors be held not later than the 40th day

 following the entry of an order for relief, and Tuesday, July 6, 2021 is that date. As extrapolated

 upon in the motion, the meeting of creditors, scheduled for the 1st day of July, 2021, will not be

 convened because of the refusal of the debtor herein to procure counsel. A ruling one business day

 before the applicable deadline for a meeting would permit the meeting to be timely commenced,

 and certain business of that meeting to be concluded, even if the meeting itself is then held open

 to a future date so as to allow for the Debtor to procure counsel.




                   [CERTIFICATE OF SERVICE ON FOLLOWING PAGE]


                                                   1
Case 20-00397-ELG        Doc 141    Filed 06/30/21 Entered 06/30/21 16:19:31         Desc Main
                                   Document      Page 2 of 2



                                                           Respectfully submitted,

 Dated: June 30, 2021                                  By: /s/ Maurice B. VerStandig
                                                          Maurice B. VerStandig, Esq.
                                                          Bar No. MD18071
                                                          The VerStandig Law Firm, LLC
                                                          1452 W. Horizon Ridge Pkwy, #665
                                                          Henderson, Nevada 89012
                                                          Phone: (301) 444-4600
                                                          Facsimile: (301) 444-4600
                                                          mac@mbvesq.com
                                                          Counsel for the Secured Creditors




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 30th day of June, 2021, a copy of the foregoing was

 served electronically upon filing via the ECF system, with copies to:

  William Douglas White, Esq.                        Andrea Campbell Davison, Esq.
  McCarthy & White, PLLC                             Bean, Kinney & Korman, P.C.
  8205 Pettit Court                                  2311 Wilson Blvd., 5th Floor
  McLean, Virginia 22102                             Arlington, Virginia 22201
  wdw@mccarthywhite.com                              adavison@beankinney.com
  Chapter 7 Interim Trustee                          Counsel for Vera Stoeva

  Kristen S. Eustis, Esq.
  Office of the United States Trustee
  1725 Duke Street, Suite 650
  Alexandria, Virginia 22314
  Kristen.S.Eustis@usdoj.gov
  Counsel for the United States Trustee


                                                       /s/ Maurice B. VerStandig
                                                       Maurice B. VerStandig




                                                 2
